 NATIONAL MARITIME UNION OF AMERICANational,Maritime Union of America,AFL-CIOandGastop Firmin-Guyon.Case 2-CB-4616June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn March 3, 1969, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief. The Charging Partyfiledamotion to amend the complaint andexceptions to the Decision, and a supporting brief.The General Counsel filed an opposition to themotion, Respondent also filed an opposition to themotion, , and a supporting brief. Thereafter, theChargingParty filed a reply to Respondent'sopposition,andalsoanansweringbrieftoRespondent's exceptions and brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the motion, thebriefs, and the entire record in this case, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.''After the issuance of the Trial Examiner'sDecision, the Charging Partyfiled a motion requesting that paragraph 7 of the complaint,which allegesthatRespondent,on or about March 11,1968, refused to allow GastonFirmin-Guyon to register for employment as an unlicensed seaman, beamended,in conformity with the proof,to include additional allegationsthatRespondent,on or about September 29, 1967,refused to permitFirmin-Guyon to register either for reshipping as Chief Deck Steward onthe S S Santa Rosa of Grace Lines,Inc.or Line,employment as anunlicensed seaman in any other category.The Charging Party furtherrequeststhattheTrialExaminer'sfindings,conclusions,andRecommended Order be modified in accordance with said amendments, orwith the proof,or both.The Charging Party also filed exceptions to theTrial Examiner's failure to find in accordance with the motion to amend.The General Counsel filed an opposition on the grounds that the motionand exceptions pertain to matters outside the complaint,and that theallegations contained in the motion were previously resolved by theGeneral Counsel,as set forth in the Trial Examiner'sDecision, and werenot litigated at the hearing.Respondent filed an opposition on the groundsthat the matter was not litigated at the hearing;Respondent could notregister Firmin-Guyon for reshipping as Chief Deck Steward,and there isno evidence that Respondent'srefusaltosoregisterhim coercednonsupervisory employees.Without passing on other grounds,we find that the matter was notproperly litigated at the hearing.Over Respondent's objection,testimonywas introduced concerning the September 29, 1967,refusal to register.ORDER615Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andorders that Respondent, National Maritime UnionofAmerica,AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order.MEMBER JENKINS, concurring in part and dissentingin part:Contrary to my colleagues, I would grant theCharging Party's motion to include, as within thescopeof the complaint, consideration of theadditional allegation that the Respondent Union'srefusal on or about September 29, 1967, to permitFirmin-Guyon to register for reshipping as ChiefDeck Steward on the Santa Rosa was violative ofSection 8(b)(1)(A) of the Act.The alleged conduct occurred within the Section10(b) period, and, in my opinion, covered mattersinseparably linked to the allegations of thecomplaint.Moreover,Ifindthatallissuespertaining thereto were fully litigated. Thus, it isundisputed that on the morning of September 29,1967, the Union's Chief Dispatcher Lucci refused topermit Guyon to register for reshipping at the hiringhall because Guyon had been expelled and was nolonger a Union member, even though the Union wasrequired to register nonmembers upon the paymentof the required service fee which Guyon at that timeoffered to pay. From the evidence adduced at thehearing it is apparent that the fact that Guyon wasseeking a supervisory Chief Deck Steward job at thetimewas not a major consideration. Lucci, forexample, told Guyon, "you cannot reship on theSantaRosa or any other ship here . . . From thisday on, you're barred from the union hall, period.You can't even come in here. You have beenexpelled.You're are no longer a member.Idon't want your service fee. I don't want to registeryou in any category ... You're barred from the hallforever...."The unmistakable conclusion from the record isthat the refusal to permit Guyon to register onSeptember 29 was for the same reason that he wasdenied registrationonMarch 11, 1968: solelybecause of his intraunion activities while a memberof the Union and his activities in opposition to theincumbent administration and officials of the Union.Clearly, such conduct was reasonably calculated to,and did restrain and coerce rank-and-file employeesHowever,the General Counsel only offered it as background information(specifically denying that what happened on that day was being alleged asthe subject of an unfair labor practice),and the Trial Examiner onlyadmitted it as such.Respondent was not put on notice that thisbackground information might later become crucial as the subject of anamendent to the complaint,and thus Respondent was not given adequatenoticeand opportunity to defend against the proposed amendment.Accordingly,theCharging Party's motion is hereby denied and itsexceptions are hereby overruled.177 NLRB No. 81 616DECISIONSOF NATIONALLABOR RELATIONS BOARDin the exerciseof theirrights guaranteed in Section7 of the Act. I would, therefore, find that theUnion's refusal to registerGuyon on September 29,1967, violatedSection 8(b)(1)(A) of the Act. SeeReinforced SteelWorkers Local 426,164NLRBNo. 113;A. O. Smith Corp.,132 NLRB 339, 341,393-394,modifiedon other grounds343 F.2d 103,111-112 (C.A. 7).Accordingly, I would modify the TrialExaminer'sRecommendedRemedy to conform to the abovefinding.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, TrialExaminer: Upon charges filed onMarch 12, 1968, by Gaston Firmin-Guyon,an individual,herein sometimes called Gaston or Guyon,theGeneralCounsel of the NationalLaborRelations Board, by theRegional Director for Region2 (New York, New York),issued a complaint,dated June 27, 1968, against NationalMaritime Union of America,AFL-CIO,herein sometimescalledtheNMU,or the Union,orRespondent.Withrespect to the unfair labor practices,the complaint alleges,insubstance,thatonoraboutMarch 11, 1968,Respondent failedand refused to registerGastonFirmin-Guyon,theChargingPartyherein,foremployment as an unlicensed seaman because of hisintraunionactivitieswhile a member of NMU andbecause of his activities in opposition to the officials andadministration of NMU, and thereby violated Section8(b)(1)(A) and 8(b)(2) of the Act. In its duly filed answer,Respondent denies all unfair labor practice allegations.Pursuant to due notice,a hearing was held before me atNew York, New York,from November 6 to 8, 1968,inclusive,and on November 12, 1968.Counsel for theGeneral Counsel and the Respondent appeared at thehearing and were given full opportunity to participatetherein.On December 19, 1968, the General Counsel andRespondent filed briefs which I have fully considered. Forthe reasons hereinafter indicated,Ifind that Respondentviolated Section 8(b)(1)(A) and(2) of the Act.Upon the entire record'in the case,and from myobservationof the demeanor of the witnesses whiletestifying under oath,Imake the following:FINDINGS OF FACT1.THE RESPONDENTThe complaint alleges, and the answer admits,(1) thatRespondentNMU is a voluntary unincorporatedassociationwhichmaintains an office and place ofbusiness in New York,New York, where it has at alltimes material herein continuously engaged in representingemployees for the purposes of collective bargaining withvarious employers in the shipping industry, and (2) that atall times material herein said Respondent has functionedas the collective-bargaining representative of unlicensedpersonnel employed by various United States steamshipcompanies on their ocean-going dry cargo, tanker,collierand passenger vessels operating out of Atlantic and Gulfports of the United States.'Obvious inadvertent errors in the typewritten transcript of the testimonyarc noted and corrected in Appendix A [Omitted from publication].Upon the above-admitted facts,I find,as Respondent'sanswer further admits,thatRespondent at all timesmaterial herein has been and is a labor organizationwithin the meaning of Section2(5) of the Act.II.THE EMPLOYERS OPERATIONS;JURISDICTIONAmong the steamship companies for whose unlicensedpersonnelRespondenthasfunctionedascollective-bargaining representative and with which it hascollective-bargaining contracts covering said personnel areAmericanExport-IsbrandtsenLines,Inc.(hereinsometimes calledAmerican Export),Grace Line, Inc.(hereinsometimescalledGraceLines),Moore-McCormack Lines, Inc. (herein sometimes calledMoore-McCormack), andUnitedStatesLines,Inc.(herein sometimes called United States Lines), each ofwhich companies operates a fleet of vessels,registeredunder the laws and flying the flag of the United States,which sail between United States ports and ports locatedoutside the continental United States. American Export,Grace Lines,Moore-McCormack, and United StatesLines each receive in excess of $500,000 annually fromtheir ocean-going transportation services.Upon the above-admitted facts, I find, as Respondentfurther admits in its answer,that each of the above-namedcompanies is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssueGaston Firmin-Guyon has been a seaman all his life,serving in various capacities for over 20 years.He neverperformed any other type of work, and was 40 years oldat the time of the instant hearing. He became a fullmember of the NMU in August 1946.The NMUhas collective-bargaining agreements withvarious shipowners operating deep sea passenger,cargo,and tanker vessels.Pursuant to these agreements, theNMU operates lawful hiring halls in various ports. TheNMU does not discriminate in the operation of thesehiring halls between union and nonunion members so longas the nonunion member pays the prescribed service fee.However,undertheapplicableprovisionsofthecollective-bargaining agreements, the Unionis obligated toreferforemployment"competentanddependableapplicants"but "shall not be required to register foremployment any unlicensed seaman whom it does notconsider to be suitable for employment."The agreementsfurther provide that "inpassingupon the suitability ofapplicantsforregistration,"theUnion"shallgiveconsideration"to various matters, including the possessionof "vicious tendencies."Respondent Union stipulated that during the periodfrom September 29, 1967, to September 27, 1968, itdenied Guyon registration for shipping as an unlicensedseaman.The principal issue in this case is whetherRespondent took this action because of Guyon's"intra-union activities while a memberof the NMU andhisactivitiesinoppositiontotheofficialsandadministration of the NMU," as the complaint allegesand the General Counsel contends, or whether hepossessed "vicious tendencies" and Respondent took thisaction only for that reason,as Respondent contends. NATIONAL MARITIME UNION OF AMERICAB. Principal Events and Activities Presented byGeneral CounselUnlessotherwiseindicated,thefactualfindingshereinafter set forth are not in dispute.They arebased oncreditedtestimony and documentary evidence whollyundenied or admitted and on stipulations of the parties.Evidence concerning events prior to September12, 1967,which is more than 6 months before the filing of thecharge in the instant case, was offered and received onlyfor background purposes.1.Guyon's intraunion and antiadministrationactivities;NMU's reactions theretoa.Candidatefor portagentof New York inopposition to administration candidateThe Unionhas aNational office,consisting of thepresident,three vice presidents,a secretary-treasurer, andthree National representatives.In addition,there are Portagents and patrolmen.At the time in question,there were13Port agents who had been elected to serve in aparticular port as the officer in charge of that port, 13Fieldpatrolmen who were elected at large and assigned toports by the National council in the National office, andabout 73, patrolmen appointed by the National presidentsubject to the approval of the National office. Fieldpatrolmen are in charge of smaller ports while the Portagents are in chargeof thelargerports.All of theforegoing,including all patrolmen,admittedly are agentsofRespondent Union within the meaning of Sections2(13) and 8(b) of the Act.In 1962, all NMU officers,including Port agents andelected patrolmen, were elected for a term of 4 years. ThenextNMU election was scheduled to be conductedbetween April 1 and May 31, 1966. Joseph Labaczewski,the then Acting Portagent forthe port of New York, wasthe Administration's candidate for New York Port agentin this election.Guyon had been employed by the Grace Lines since1961, virtuallythe entire time on its S.S.Santa Rosa.InJanuary 1966 he decided to run for the office of Portagent for the port of New York in the forthcomingelection.On January 7, 1966, on board the S.S.Santa Rosawhile she was docked in the port of New York, Guyonmet Labaczewski and asked him for a nomination form ifhe had any with him.' In response to Labaczewski's queryas to why he wanted nomination forms,Guyon replied"well, I'm going to run in the election, the 1966 election."When Labaczewski then asked what Guyon was "going torun for," Guyon stated that he wasgoingto run for portagent.Labaczewski thereupon asked in amazement, "doyou mean New Yorkport agent?" Guyonanswered "yes,New Yorkport agent."Labaczewskithen got red in theface and exclaimed,"who the hell is going to vote foryou! Thoseblack bastards there in Haiti!" Guyon replied,"I don't know what you mean,who's going to vote forme. All I can tell you is I'm going to run and I'm goingto beat you."Guyon added that he has been"a memberof this union for twenty years and it's my right to run foroffice."Labaczewski thereupon called Guyon a "Frenchbastard"and other obscene names which Guyon wasreluctant to repeat at the instant hearing,and warned that"we have ways of dealing with you"and that"you're justinviting trouble."At ttii`spoint,Guyon left that area,without having obtained any nomination forms from617Labaczewski who did not have any with him.'The S.S.Santa Rosathen left on its regular cruise intotheCaribbean.On its return, it stopped at PortEverglades, Florida, which is "the first American port wehit before the shipcomesback to the home port of NewYork." While at Port Everglades, Guyon was informed byPhilipMcGovern, the chief steward of the S.S.-SantaRosa,an admitted supervisor within the meaning of theAct, thathe did not understand what was happeningbecause he had just received a telephone call fromLongchamps, Grace Lines' Port steward, requesting himto start disciplinary action against Guyon immediatelyand to enter Guyon's name in the logbook for usingimproper language in passenger quarters on January 7,1966, when thevesseldeparted from New York. Guyonthereupon immediately rushed down to the pier andtelephonedWilliamPerry,theassistanttoNMUPresidentCurran.Guyon stated, "Mr. Perry I don'tunderstandwhat is going on here. I have just beeninformed thatMr. Labaczewski is instigating a loggingaction against me and is colludingwithMr. Longchampsfrom Grace Line." Perry replied that he did not "knowwhat happened, but whatever happened, I am going toback the port agent on this," referring to Labaczewski.Perry added that Guyon had "cursed him [Labaczewski]out or something," and that the latter had told him "thewhole story." Guyon remonstrated that apparently Perryhad only "one side of the story," explained thatLabaczewski "is the one who cursed me out and abusedme that day just because I declared my intention ofrunningfor port agent," and pointed out that "it was myright as a member of the union for the last twenty years,dues paying member, to run for office if I chose to."Perry thereupon exclaimed, "You're a wise guy, aren'tyou!" and asked "how would you like somebody runningfor your job?" Guyon reiterated that it was his "right torun for the office." Perry immediately got angry over thetelephone and retorted, "I'll fix you ... don't you worry"and hung up. Chief Steward McGovern refused to logGuyon for allegedly using profanity on board the S.S.Santa Rosaon January 7, 1966.Neither Perry nor Longchamps were called as witnessesand Respondent made no claim of their unavailability.AlthoughLabaczewskitestifiedasawitnessforRespondent,heneitherdeniedtheabove-describedincidentof January 7 nor that he was the one whoinstigated through Longchamps the unsuccessful attempttohaveGuyon logged on the false charge of usingprofanity against him on January 7. Under all thecircumstances, including Perry's responses to Guyon'saccusations, I find that Labaczewski did in fact instigatethe foregoing unsuccessful attempt to have Guyon loggedon a false charge and that Perry subsequently condonedand supported Labaczewski's actions.'Although Guyon knew that such forms were available in the Union'soffice, he asked Labaczewski for them "because it's the procedure to pickthem up from the patrolman on the ship or the agent.""'Only those[candidates]challenging the administration[slate]wererequired[by the NMU] to nominate themselves by personally securing theofficialforms and personally soliciting the required signatures" asendorsements.This requirement was subsequently held to be unlawful,discriminatory,and one of the grounds for setting aside,and directing anew election. See Decision of United States District Court Judge Motleyfor the Southern District of New York,April 19,1968,appearing in therecord as G.C. Exh. 12,affirmed by Decision of Second Circuit Court ofAppeals on July 29,1968, appearing in the record as G.C.Exh. 13. [284 F.Supp.47 (S.D.N.Y.), affil.399 F.2d 544]. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe S.S.Santa Rosaarrived at the port of New Yorkon the morning of January 20, 1966.Guyon immediatelybegan to perform his debarkation duties on thepromenadedeck.About 15 minuteslater,NMU ChiefDispatcherLucci,Steward'sDispatcherCrossley,Patrolman Cunningham,and a fourth unidentified personcharacterized in the record as a "goon,"accosted Guyonand requested him to accompany them to the loungewhere they wanted to talk to him in private. When theyarrived in the lounge,Luccistated,"Now, I am underordersfromtheNewYorkPortagent,JosephLabaczewski, to pick upyour unionbook, and that's whywe're here."Guyon explained that he was busy with hisdebarkation duties and that they were interrupting hiswork,and challengedtheir"authority to pick up myunion book."Crossley then interjected,"Look,we wantyour union book.If you don'tgive us your union book,we will go to your room and get it.We will break yourlocker open."When Guyon pointed out that his book wasat home and not on the ship,Lucci retorted,"don't giveus that.I'm telling you again that Port agent Labaczewskisent us down here to pick up the union book.We want it.If we don'tget the book you're not going to leave the shipinone piece."After a fewmore minutes of discussion,Lucci and Crossley left. Guyon then left and immediatelywent to the pier where he telephonedtheF.B.I.andexplained what had happened. He then telephoned theNew York local police, and went back to the ship toadvise the ship's captain of what had happened. Thecaptain instructedMr. Forward, the chief officer of theS.S.Santa Rosa,to escort Guyon to his room and to seeto it that he was not molested and that his property wassafeguarded.The local police then came aboard, andescortedGuyon to his room where he changed clothes,then to Longchamps' office on Grace Lines' pier where hehad a talk with him, and then to Labaczewski's office inthe NMU hall.Meanwhile,Erwin Treuhaft,the third steward on theS.S.Santa Rosawho had overheard the demands andthreatsmade in the above-described incident,observedLucci and Crossley afew minutes later pounding on thedoor to Gaston's room and hollering whether anyone hada key to let them in.When Treuhaft walked by again afew minutes later,he saw that the door to Guyon's roomwas open and that Lucci and Crossley were going throughGuyon'sclotheswhich were hanging up in the locker.Treuhalf lookedand kept going.When he arrived in Labaczewski's office, Guyon askedwhat reason he had to send those three men down toabusehim.Labaczewskistatedthat"it'samisunderstanding,"that"someone told me your duesweren'tpaid up." Guyon told Labaczewski,"you knowfully well if you want to check on my dues all you have todo is call up the bookkeeping department and you wouldsee whether I was paid up or not." (Guyon's dues were infact paid up and he was in good standing).Labaczewskiinsisted that it was a "misunderstanding"and suggestedthat they go to the patrolmen's room and"shake handsand forget everything."Guyon refused,stating that "all Iwant now that I'm here is my nomination form.I'm goingto run for office."Labaczewski asked,"are you seriousabout this?Are you really going to run against me?"WhenGuyon replied that he was,Labaczewskiannounced,"you know you can't beat the slate anyway,so you would be wasting your time and your money."Guyon answered,"Well, I'm going to give it a good try.You believe that."When Guyon again asked for thenomination forms,Labaczewski asked him to produce hisunion book. Upon being told by Guyon that his book wasat home, Labaczewski told him to "come back when youhave your book and Mr. Morris (an NMU patrolman forthe port of New York) will give you the forms." Thatafternoon, Guyon got his book from his home, brought itback and received his nomination forms from PatrolmanMorris.At the instant hearing, Labaczewski did not denyhaving ordered the men to board the ship and to getGuyon to surrender and to seize his union book. I findthat they were in fact acting on his orders.The next day, January 21, the S.S.Santa Rosasailedon its voyage. That day Guyon wrote and then mailed alettertoMr.Rowland,GraceLines'Manager ofIndustrialRelations,with copies to NMU PresidentCurran and Grace Lines' President McNeal, protestingthe above-described incident of January 20 aboard theS.S.Santa Rosaand Longchamps' attempt a few daysearlier to get Chief Steward McGovern to log him, aspreviously described.On January 26, 1966, a specialmeeting of the crew was called aboard the S.S.SantaRosafor the main purpose of informing the crew of theincident of January 20. The crew unanimously voted tosend letters of protest to NMU President Curran and toGraceLines'president,requestingthatappropriatemeasures be taken to prevent a recurrence of such asituation.Drafts of such letters were written,read aloud,and approved for mailing at the next port of call. Thecrew also went on record in support of Guyon and insupport of any action taken by Curran and the Nationaloffice on this case. The letters from the crew to NMUPresident Curran and to Grace Lines' President McNeal,protesting the January 20 incident involving Guyon, aredated January 26, 1966.The S.S.Santa Rosareturned from that trip to theport of New York on February 3. An announcement wasmade to the crew that there would be no signing off orpayoff until everybody had reported for a meeting to beheld in the first class dining room.Present at the meetingbesides the crew were practically all NMU officials,includingWilliam Perry,assistant to President Curran,ShannonWall,National secretary-treasurer,NMU VicePresidentMartin,National Representatives Nesbitt andBocker,PortAgent Labaczewski, and all New Yorkpatrolmen.Conspicuously absent were Lucci, Crossley,and Cunningham. A meeting of this sort had never beenconvened previously.A few minutes before the meeting started, New YorkPatrolmanTouhey asked Guyon to step in the foyerwhere he stated to Guyon, "I want to tell you somethingfor your own good because we sail together, you're afriend of mine, and I don't want to see you getting intoany more trouble." Touhey then urged Guyon to "forgetabout runningfor New YorkPort agent,"and to go up tothemicrophone at the meeting and drop his chargesagainstLucci,CrossleyandCunningham.Touheypromised that, "if you do that, everything will go back tonormal; we won't bother you any more." Guyon refused,stating that he was making "no deal"and was "sticking"to his charges.A few minutes later,but also before the meetingstarted, Perry called Guyon aside, stating that he wantedto talk to him in the lounge.Perry then stated, "I wantyou to go into that meeting and drop charges againstthese officials,"warning that"if you don't do that I'mgoing to go and exposeyou to this crew"and "I'm goingto spill the whole story on you." Guyon answered, "well,you tell your story and I'll tell mine,"adding that "we'll NATIONALMARITIME UNION OF AMERICAlet the crew decide." Guyon also informed Perry that thecrew was, already aware of what had happened becausethey had 'sad a meeting at sea on January 26. Perry thenretorted that he did not "give a damn about yourmeeting" !or "about you're runningforNew York Portagent," stated that "I'm going tobeat you now and wewill beat you then," and warned that "if you don't cometo reason, you'll be sorry." That ended the conversation.A few minutes later, the meeting was called to order byShannon Wall who stated that the purpose of the meetingwas to bring out in the open the story concerning Guyon'scharges about being abused by three union officials inconnection with an attempt to seize his union book. Hethen turned the mike over to Guyon who told the crewabout the January 20 incident involving Lucci, Crossleyand Cunningham, asked for the backing of the crew, andreminded them that these are the charges with respect towhich they had held thatmeeting atsea.The crewapplauded. Guyon then pointed out that the three menwho had abused him on January 20 were not present, andhe named them.William Perry then took the mike and stated that whileGuyon was his friend he had to tell the crew somethingabout him. Perry announced that Guyon had once been anNMU patrolman and had to be put in a straight jacketwith the result that he wound up in a mental ward inBellevue.He then exclaimed, "is that who you want torun the Port of New York!" and repeated this rhetoricalquestion.At that point, variousmembers of the crewremonstrated that this had nothing to do with the purposefor which the meeting was called. Thus, Raoul objected tohearing "any slander" against Guyon, stated that "wewant to hear about these patrolmen, those officers whoabused him on January 20 because if they can do it tohim they can do it to us next," and pointed out that "thisis the issue here." Another crew member, Sanchez, got upand said, "you have no right to call up a Kangaroo courtmeeting like this to slander somebody in the crew."Treuhaft, another crew member, got up and complained,"Are you going to intimidate us here? Because this is notproper,what you'redoing here.This is wrong." PortAgent Labaczewski told Treuhaft to "sit down and shutup," to "keep your mouth shut if you know what's goodfor you." Guyon attempted to get the mike "to tell thecrew about the slander that Perry had just madeagainst"him but was prevented fromgettingthemike on ordersfrom Perry. At that point Shannon Wall got back to themike, told the crew that "we don't want to hold you upany longer" and announced that the meeting would becontinued with the ship's committee of the S.S.SantaRosalaterthatday at theunionhall.With thatannouncement, the meeting was closed.As the crew filed out to get paid off, Treuhaft wassurrounded by a number of patrolmen and other NMUofficials.Perry approached Treuhaft and stated, "whydon't you mind your business," asked "are you tired ofliving?What business have yougot stickingyour twocents in this?" He also called Treuhaft all kinds ofobscene names, and threatened that "you're going to get abroken back."After Guyon left the ship, he was called aside in frontof the pier by Patrolman Cunningham, one of the menwho had tried to seizehis unionbook on January 20.Cunningham stated that Guyon should not blame him forthat incident because he was only following orders, andadded that he wanted to give Guyon "a good word ofadvice" which was to "keep away from that meeting this619afternoon" and "not to go near the Union hall." Themeeting was continued that afternoon with the ship'scommittee and the NMU officials at the NMU hall.Accepting Cunningham's advice, Guyon did not attend themeeting.However, he telephoned the hall and addressedthe ship's committee over an amplifying system. Guyontold the ship's committee that "I want to make myposition clear here," that "I can't attend this meeting,"that however "I'm not dropping any charges. I want thosecharges to be filed through and pursued. I want thosethreemen punished for their behavior on January 20,"naming Lucci, Crossley and Cunningham.NMU Patrolmen Vic Summers and Al Zeidelsubmittedan"NMU Patrolman's Report," datedFebruary 3, 1966, and also signed by the ship'scommittee, which contains the following entry with respectto the incident of January 20:meeting held aboard ship with crew and NationalOfficers present to clarify allegations made by ChiefDeck Stwd. [Guyon] in reference to Officials in the Portof New York. Motioned, and seconded, and carried toadjourn and have a sub-committee study same.After adiscussion by phone it was agreed that the whole thingwas a misunderstanding and it was dropped.[Emphasissupplied.]As noted above, not only was Guyon never a party tosuch an agreement, but he affirmatively insisted that hischarges continue to be processed.The next day, February 4, 1966, Guyon was at theNMU hall, soliciting endorsement signatures on hisnomination forms for New York Port agent, an NMUrequirement for nomination as a candidate in oppositionto the administration slate.4 He arrived between 9:30 and10 a.m. and went through the various departments, fromthe deck and engine department side of the union hall tothe steward's department side. About 12:30 p.m. NewYork Patrolman Guzman Ryan walked into the hall withthreemen, all going towards the steward's departmentside of the union hall where Guyon was at that time.Ryan "fingered" Guyon to the other three men, one ofwhom came up and punched Guyon in the face with hisfist.Guyon had with him his valise with all his nominationforms and important papers inside, and his first concernwas to grab his valise and run out. However, he wasgrabbed by his overcoat, which was flipped over his face,and began to feel blows on his back and neck. He was stilltrying to run and by that time had reached the hallway,which was between the deck and engine room hiring halland the steward's department hiring hall, when he wasknocked down and kicked and punched for severalminutes. Blood was coming from his ears, mouth, andscalp.A large crowd had gathered and some of them werehollering for help. Chief Master at Arms Winbusch, "abig guy about six foot three," prevented anyone fromcoming to Guyon's aid by pushing the crowd back withboth his hands in a breast stroke-like motion.WhenSeaman Ralph Ibrahim tried to go to Guyon's aid, he wasstruck in the face by Winbusch as he was moving hishands to keep the crowd back. Someone in the crowdfinally suggested, "let's call the cops." The next thingGuyon was aware of was the three men running out of thehall and the arrival of two policemen who escorted him tothe patrolmen's room where the National officers alsoassembled. Guyon accused Patrolman Ryan of "fingering"him to the three men. Among the National officers towhom he made the accusation at that time were William'See In.3, supra 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerry,assistanttoNMUPresidentCurran,ShannonWall, secretary-treasurer,andNationalRepresentativeBlocker.The policemen escorted Guyon to the emergencyroom of St. Vincent'sHospitalfor firstaid treatment. Hedid not have much time left, as his ship was sailing thatnight.However,he spent a few hours in the office of theUnited States attorney for the criminal division,makingstatements.As of the date of theinstant hearing, thematter was still under grand jury investigation.The next day Winbusch met Ibrahim in the deckdepartment of the union hall and apologized for havingstruckhim the preceding day, explaining that it wasIbrahim'sfault for having tried to come to Guyon'sassistance because he (Winbusch)was trying to preventthat.Winbusch also stated at that time"that Guyon wasrunning for agent of the Port of New York and if theydidn't stop him, he may very well win,"explaining that hewas only doing his job which he would lose if Guyon won.There is no denial of the foregoing incident. In view ofthe role played by Patrolman Ryan,an admitted agent oftheUnion, I find that the Union is responsible for theassault upon Guyon and for the conduct of Winbusch inconnection therewith.Moreover, I find that Chief Masterat Arms Winbusch was also an agent of the Union withinthe meaningof the Act and that the Unionis also liablefor his statements to Ibrahim the following day.Guyon protested the assault to President Curran. Hesent him a radiogramfrom the S.S.Santa RosaonFebruary 6 as follows:SEVERELY BEATEN BY FOLR GOONS IN UNION HALL WHILEOBTAININGENDORSEMENTSIGNATUREFINGEREDBYPATROLMAN RYAN REQUEST MEETING WITH YOU BEFORETAKING ACTION.He also sent Curran a letter from the Caribbean, datedFebruary 10, 1966, protesting the unusual meeting heldaboard ship by union officials on February 3 and theassault the following day at the union hall, and againrequesting ameeting.Guyon received no reply to hisradiogram and letter and was never granted the requestedmeeting.b.Other activitiesAs previously noted, the NMU election was conductedbetween April 1 and May 31, 1966, by the Honest BallotAssociation.There were 46 candidates on the ballot for 34positions.Guyon was defeated as the candidate for NewYork Port agent by Joseph Labaczewski,' as was everycandidate who ran in opposition to the administrationslate.By letter dated June 14, 1966,and addressed toNational secretary-treasurerWall, Guyon appealed fromthe results of the election in his case on the basis of all theevents which had occurred to him since his announce mentto run for New York Portagent, aspreviously described.He pointed out that because of"all these facts, I becamescared and fearful to get off the ship to conduct a propercampaign on my behalf' and that "had I not beenharassed,threatened,smeared, and beaten,Iwould haveconducted a proper campaign and probably would havetripled the above-mentioned figure and thereby won theelection."His appeal was denied.The 1966 election was successfully challenged bySecretaryof LaborWirtz underTitle IV of the LaborManagement Reporting and DisclosureAct of 1959 (29U.S.C. 481).The Secretary sought to have the entireelection set aside and a new one conducted.In February1967, Guyon was ship's chairman on the S.S.Santa Rosa.'Labaczewski received 11,406 votes while Guyon received 4,569 votesAt a meeting of the crew aboard ship, Guyon moved thata telegram be sent to the Secretary of Labor to back himinany action he might take against theNMU. Themotionwas unanimously passed and the followingRadiogram was sent to the Secretary of Labor onFebruary 7, 1967:6WE THE RANK AND FILE CREWMEMBERSOF THE S.S.SANTA ROSA AT A UNION MEETING HELD FEBRUARYSIXTH VOTED UNANIMOUSLY TO SUPPORT YOUR MOVE TOHOLD NEW ELECTIONS FOR THE NATIONAL MARITIMEUNION.SHIPS COMMITTEEOn April 6, 1967, Guyon, as ship's chairman, and theship's committee were processing several grievances at theNMU hall in New York City. Also present in the meetingroom were Mel Barisic, NMU vice president in charge ofcontract enforcement,his assistant,T. J.Walker, andCharles Snow, the head of security. During the course ofthemeeting,NMU President Curran and his assistant,Perry, walked into the meeting room.Curran had neverpreviously been seen at a grievance meeting.Curran saidina loud voice that he wanted the taperecorder set upbecausehewantedeverythingsaidbythis"troublemaker," this "punk" here, Gaston Guyon, put ontape. Snow then got busy setting up the tape recordingmachine and the rest of the meeting was taped.Guyon testifiedagainst theNMU in the FederalDistrict Court in September 1967 in the action brought bySecretary of Labor Wirtz. The action was successful andthe elections were set aside and new ones directed in adecision issued on April 19, 1968, by District Court JudgeMotley and affirmed by the Second Circuit Court ofAppeals on July 29, 1968.Wirtz v.NationalMaritimeUnion,284 F.Supp. 47 (S.D.N.Y.), affd. 399 F.2d 544;GeneralCounsel'sExhibits12and 13. Guyon ismentioned by name in the decisions of both the DistrictCourt and Circuit Court of Appeals.Guyon is and has been the co-chairman of a dissidentand anti-administration group known as the "CommitteeforNMU Democracy." In this capacity he has since thelatter part of 1966 authored, researched, edited, collated,signed and disseminated-among other ways by personaldistributionin front of the NMU hall and before and onvarious ships, in full view of many NMU officials -numerous pieces of insurgent,dissident and anti-NMUadministration literature.This "Committee for NMUDemocracy" was first formed in the latter part of 1966and Guyon immediately became active therein and indistributing its literature.Thus, in March 1967 he distributed a bulletin (G.C.Exh. 33g)which on its first page in a large prominentlydisplayed box, entitled in large bold type, "CURRAN'SARM-TWISTING FAILS!"containsacopy of theminutes of the February meeting aboard the S.S.SantaRosa.The minutes recite that Guyon made a motion tosend a telegramto the Secretary of Labor in support ofhis action against theNMU for a newelection and thatthecrew unanimously approved the motion.Italsocontains a copy of the radiogram which the crew sent tothe Secretary, as previously set forth. In the summer of1967, Guyon wrote and began to distribute a leaflet (G.C.Exh. 33y)signedby "Gaston Guyon, A VOICE FORTHE MEMBERSHIP" and entitled, "WAKE UP,BROTHERS!CURRANGUILTYOF`The minutes of this meeting and acopy ofthe Radiogram appeared onthe first page of a bulletinwhich Guyonopenly distributed the followingmonth.infra. NATIONAL MARITIME UNION OF AMERICA621DISCRIMINATION."Itcontains an attack againstCurran, hid administration, and the Union's officials, andconcludes With the following paragraph:Any member who knows of abuses of fair unionpractices, including backdoor shipping and fighting fundshakedown, can contact a member of the CommitteeforNMU Democracy, and we will take any action wecan to correct these abuses. It's too bad you can't go toyour officials for help but who can blame you. You canchange the things in our next election by voting forNMU democracy. It is time for a change. This mightbe your last chance to put the NMU back in the handsof the rank-and-file.Also, beginning with January 1968 and for several monthsthereafter,Guyon distributeda leaflet,signedby"GASTON GUYON, CO-CHAIRMAN COMMITTEEFORNMUDEMOCRACY,"andaddressed"ATTENTION. . .ALL RANK-AND-FILE MEMBERS..ON ALL SHIPS!" The leafletcontains an attack onthe large salaries received by the Union's officials,representatives, agents and patrolmen for the fiscal year1967,withanattachmentlistingthesalariesandreimbursed expenses of each one by name. The leafletconcludes with the following paragraph:But what every rank-and-filer will notice most of allis that hard-working and under-paid seamen are gettingsoaked to pay swollen salaries and"expenses" for aparasiticbunchofbureaucrats.And worse, ourpensions have been placed in jeopardy by the fancyshenanigans that the fancy bureaucrats have beenpulling in order to pay themselves these super-fancysalaries and even fancier"officers'pensions."Brothers, it's time for a change.2.Guyon's expulsionfrom NMU membershipAt a Ship's committee meeting aboard the S.S.SantaRosaonMay 17, 1967, Muriel Brady, a replacementwaitress, presented written charges, dated May 15, 1967,againstGuyon,allegingviolationsoftheNMUconstitution by Guyon's allegedconduct aboard ship. Thecharges did not include any allegation about attacking amember aboard ship or in the union hall with a dangerousweapon, orinany mannerphysically attacking her orcausing her bodily injury. This document was not acceptedby the Ship's committee. Thereafter, on June 12, 1967,Brady presented the identical charges against Guyon to ajointmeeting of the Ship's committee, of which Guyonwas chairman.7 The committee accepted the charges thistime becauseof Brady's persistence.Meanwhile, on June6,1967,before theresubmission and acceptance ofBrady's charges, a "Notice of Trial" over Port AgentLabaczewski's name wassent to Guyon at his home. This"Notice of Trial" had attached to it a "Statement ofCharges"which are unsigned and otherwise do notindicate the name of the accuser,containing without morea listing of four articles of the NMU constitutionallegedly violated by Guyon and notifying Guyon toreport to the trial committee in the Port of New York onAugust 29, 1967. Among the four listed articles whichGuyon was alleged to have violated is "Art. 21, Section 8.Attacking a member aboard ship or in the Union Hallwith a dangerous weapon."These identical documentswere again dispatched to Guyon over Labaczewski's nameon June 16, 1967. In response to a request by Guyon'sattorney at least for such information as the name of theaccuser,the incidents complained of and when theyallegedlyoccurred,Labaczewski sent Guyon a letter,dated August 22, 1967, which states that he is "enclosingherewith a copy of the charges filed against you by MurielBrady. These are thesamecharges which you refused toaccept when Miss Brady attempted to serve you aboardthe vessel" (emphasis supplied), referring to the incidentofMay 17 mentioned above. However, the enclosedcharges differ from Brady's charges which had beenrefused aboard ship on May 17 and had been resubmittedand accepted on June 12, 1967, primarily in that theycontain an item, not included in the other charges,alleging a violation of article 21, section 2(8) of the NMUconstitution as follows:Attacking a member aboard ship or in the Union Hallwith a dangerous weapon. On numerous occasions, theShip's Chairman, Gaston F. Guyon, has passed me inthe Galley and come into the Dining Room, grabbingme by the hand and swinging me around, grabbing meby the neck, pushing me across the room and causingme to stumble.This type of action caused me bodilyinjury and jeopardized my job aboard ship.At 10:15 a.m. on August 29, 1967, a hearing on thecharges was held at the NMU hall before a rank-and-filetrialcommittee, with Port Agent Labaczewski presentduringvirtuallytheentiretimeastheUnion'srepresentative "for the sole purpose of insuring that thetrialprocedureconforms to the provisions of thisconstitution and that the rules of fair play are enforced inall respects" in accordance with article 20, section 7, ofthe NMU constitution.At the opening of the hearing, the chairman of the trialcommittee read the charges listed in the documentattached to the "Notice of Trial" sent to Guyon overLabaczewski's name, which contained the accusation ofviolating"Article 21, Section 8, attacked a memberaboard ship or in a union hall with a dangerous weapon."Guyon pleaded not guilty to all the charges which wereread.The committee then called upon Miss Brady whoread the charges which she had originally submittedaboard ship on May 17 and which were resubmitted andaccepted by the ship's committee on June 12, 1967. Aspreviously noted, these charges which she read containedno accusationof attacking her aboard ship or in a unionhall"with a dangerous weapon"or in any mannerphysically attacking her or causing her bodily injury. Inresponse to Guyon's question as to why he had received adifferent set of charges from Labaczewski, also dated May15,1967,Brady admitted that she had submitted adifferent set of charges directly to Labaczewski beforeresubmitting the original charges to the joint meeting ofthe Ship's committee on June 12. After Brady had made astatement in support of the charges which she had read,Guyon then cross-examined her with respect to the secondset of charges which he had received from Labaczewski.Guyon asked her if he had ever attacked her "with adangerousweapon or laid his hands on her." Sheanswered,"You have laid your hand on me by pointingyour fingers in my eye and accusing me of leaving thedeck five minutes early." Guyon then went to the nextlisted charge and asked Brady if he had ever violated theshipping rules or the constitution or policies of the Union.She replied, "As far as I am concerned, yes. Youcampaigned against the administrationvery poorly, youhave run down many members of the administration ..."AlthoughBradyhadonewitnesswhomade astatement, nothing in her statement pertained to any'A point meeting is comprised of the whole crewof thethree departmentsof the shipI 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDattackby Guyonor Brady with a "dangerous weapon" orlaying any hand on her in any manner.Guyon then movedthat the committee dismiss these charges "as they arefalse and not in accordance with our NMU constitution,"because of the manner in which the two separate sets ofchargeswere prepared and served.He then made astatement with respect to the substance of each charge.With respect to the allegation of a violation of article 21,section 2(8), he pointed out that "the offense described [byMiss Brady]does not allege or suggest the use of adangerousweaponand is hence not punishableunderArticle21,Section8,"andalso"there,isno specification as to time, place, date, actions,,etcetera."Additionalevidencepresentedby,Guyon related to the other charges.The hearing ended at12:40 p.m.The trialcommittee went into executive session andthen informed Guyon orally that he had been found guilty,with the penalty of expulsion. On September 21, 1967,National secretary-treasurerWall mailed a copy of thetrial committee's report to Guyon.This report states thatGuyon was found guilty on all four charges, with thepenalty of expulsion on two of them.One was forviolating article 21,section 8,which states "attacking amember aboard ship or in the union hall with dangerousweapon" and carries a mandatory penalty of expulsion,and the other was for violating article 21,section 22,relatingtoviolationof"Nationalshippingrules,Constitution or policies of the Union."Under the NMU constitution,a recommendation ofexpulsion by a trial committee must be submitted to themembership at the next monthly meeting in port. Such ameeting was held at the union hall in New York onSeptember 25, 1967. Present at thismeetingwere over 200rank-and-filemembers, allNew York patrolmen, NewYork Port Agent Labaczewski, and a number of Nationalofficers,including,Wall, Perry, all three vice presidentsand all three National representatives. Labaczewski calledthe meeting to order and was elected chairman. PatrolmanRich read the charges which Guyon had received in themail from Labaczewski(and not the ones which Bradyhad presented to the ship'scommittee) and the trialcommittee'sReport. Guyon then addressed the meeting,read the charges which Brady had filed with the ship'scommittee,stated that he was expelled on the lattercharges, and urged the membership not to be fooled bywhat they had heard from Patrolman Rich. ThenLabaczewski took the microphone and stated, "well, nowyou have heard brother Gaston's [Guyon's] comments ...Iguess you know brother Gaston is the one who justtestified against the Union in court a few days ago` . ..nowwe are going to vote on his expulsion." Onerank-and-filemember, Smith,got up and stated that "wewant to hear from the accuser too." Brady thereupon tookthe microphone and stated that Guyon had "abused" her,that he was"a nasty man,"that he was"a very-militant,anti-Curran individual," and that people like him"shouldbe kicked out of the Union."Member Smith then asked,"Miss Brady, what dangerous weapon did Gaston useagainst you?" She evaded the question and replied,"he's anastyman." Smith persisted,"I'm not asking you todescribeGaston'scharacter.We want to know whatdangerous weapon he did use against you." Brady thenanswered,"he is the dangerous weapon. Gaston is thedangerous weapon."At thatpoint, Labaczewski took themicrophone again and said, "Now you heard.This manwas abusing this woman there.Let me remind you againhe testified against the Union in FederalCourt.Is thiswhat you want? Now we are going to vote." He thenasked the membership to vote on Guyon's expulsion. Aseparate hand vote for and against expulsion was thentaken on each of the two charges for which expulsion wasrecommended,and in each instance Labaczewskiannouncedthat the count was in favor of the "ayes."Guyon's detailed written appeal from this action wasdenied without reasonsby the NMUappeals committee,and NMU's National council affirmed the expulsion onNovember 17, 1967. Guyon also brought a civil actionagainst the NMU under Title I of the Labor-ManagementReporting and DisclosureAct of 1959 (29 U.S.C. 411) onthe ground that he had been expelled from membershipbecause of his activities with the disputed 1966 electionand the trial with respect thereto in the Federal DistrictCourt before Judge Motley. This action was still pendingat the time of the instant hearing.3.Refusal to permit Guyon to registerGuyon had left the S.S.Santa Rosaon June 14, 1967,formedical reasons and was operated on at the MarineHospital on July 7. He remained unfit for duty untilSeptember 26, 1967, when the doctor at the MarineHospital marked him fit for duty.On the morning of September 29, 1967, Guyontelephoned Longchamps,Grace Lines' port steward, andrequested the time of reporting for duty. As a result ofthis conversation,he proceeded that morningto the Unionhall to register for reshipping on the S.S.Santa Rosa.Atthe entrance to the hall he was stopped by Tulio Figueroa,theMaster at Arms then on duty. Guyon stated that hewanted "to get inside to reship on the S.S.Santa Rosa."Figueroa replied that Guyon could not come in and thathe would have to wait there while he(Figueroa)got theship dispatcher.Shortly thereafter Chief Dispatcher Luccicame outside and askedGuyon to follow him. Theyproceeded to Lucci's office where Lucci first asked Guyonto surrender his union book "because you have beenexpelled at the meeting the other day." Guyon thereuponsurrendered his union book and then asked Lucci"to giveme a reship for theSanta Rosa."Lucci replied, "youcannot reship on theSanta Rosaor any other ship here . .. . From this day on, you're barred from the union hall,period.You can't even come in here.You have beenexpelled. You're no longer a member." Guyon then asked,"Can I do like other people do, like Mr. Morrissey, forinstance, register as a non-member and pay my servicefee?Lucci replied, "I don't want your service fee. Idon't want to register you in any category . . . . You'rebarred from the hall forever . . . . The only thing I'mgoing to give you are three forms....One is to be filedwith the secretary-treasurer of the Union, Mr.Wall, theother one with the Merchant Marine Institute." 10Luccihanded Guyon a triplicate form, stating that"this is anappeal from my refusal to register you for employmenthere in this union hall." I find that Chief Dispatcher Lucci'This has reference to Guyon's testimony in the Federal District Court inthe proceeding brought by Secretary of Labor Wirtz against the NMU tohave the 1966 elections set aside and new ones directed. See fn. 3 andsection entitled"Other activities."'Unionmembership is not a condition of employment under thecollective-bargaining agreements and not a condition of using the servicesof the hiring hall. Nonmembers in Guyon's status had the same right, andwere permitted,to register upon the payment of the prescribed service feeon the same basis as members and there was no preferential treatment inshipping referral based on union membership."The American Merchant Marine Institute, Inc., is an association of NATIONAL MARITIME UNION OF AMERICAisan agent of the Union within the meaning of the Actand that Respondent is therefore liable for his statementsand conduct.Guyon took the forms, entitled "Appeal from RefusaltoRegister or Refer for Employment," filled them outand filed them, as requested. He stated in the form thathe was refused registration on September 29, 1967, for theseamen's rating of chief deck steward [the position he lastheld on the S.S.Santa Rosa]because "I was no longer amember of the National Maritime Union, as I had beenexpelled a few days ago. Also I was told to surrender myUnion book." As requested in the form, he sent one copyto the Permanent Appeals Board, NMU EmploymentPool c/o American Merchant Marine Institute, Inc., andone copy to Secretary-TreasurerWall, and retained thethird copy.On September 29, 1967, Guyon also filed unfair laborpractice charges against the NMU and Grace Lines, Inc.,alleging a violation of the Act in refusing to register andassign him back to the S.S.Santa Rosa.By letter datedNovember 30, 1967, the Acting Regional Directordismissed the charges, which dismissal was sustained onappeal, on the basis that the evidence was insufficient toestablish thatGuyon "hadappliedfor referral to anon-supervisory position when he visited the Union hall onSeptember 29, 1967."The collective-bargaining agreement provides for theestablishment of a Permanent Appeals Board, consistingof 3 members appointed by the Union and 3 membersappointed by the American Merchant Marine Institute,Inc., the association of shipowners with whom NMU hasitscontracts.Itfurtherprovides that any unlicensedseaman who feels that the Union has unreasonably refusedto register or refer him for employment "may file awritten complaint with such Appeals Board."By letter dated October 4, 1967, and signed by KennethBenson, secretary of the Permanent Appeals Board,Guyon was advised that his appeal had been received andthat "we are investigating the matter and you will hearfrom us shortly." By letter dated December 4, 1967,Benson informed Guyon that the Permanent AppealsBoard had met to consider his appeal and that "theNationalMaritime Union advised that the basis of therefusal to register you for shipping was informationindicating that you were a person with vicious tendenciesunder Article I, Section 6(c) of the Collective BargainingAgreement." The letter concluded with thesuggestion that"you submit whateverinformationyoumay havepertaining to this charge." Immediately upon receipt ofthis letter, Guyon went to see Benson, informed him aboutthe details concerning the Muriel Brady charges,gave hima transcript of the hearing on the charges before the trialcommittee,and answered all questions asked of him.Benson advised Guyon to "keep in touch with me" andpromisedtokeepGuyon"posted."Guyonkepttelephoning Benson weekly.He was informed that theUnion was busy with the AFL-CIO convention and, onone occasion, that NMU's Attorney Sovel was notavailable.Finally,Bensonadvised that Guyon shouldwrite Benson a letter about this matter. Accordingly, onFebruary 14, 1958, Guyonwrote Benson a letter,denyingthe"unspecified charge" that he was a "person withvicious tendencies" and pointing out that Muriel Brady'scharges were not substantiated at the hearing before thetrial committee.shipownerswithwhomRespondentUnion,NMU, has itscollective-bargaining agreements.623Meanwhile, on one of Guyon's telephone conversationswithBenson,the latter indicated that he thought the"union was lifting the pressure." Benson further statedthat "at this time I think you will be clear[ed]," andsuggested that Guyon retake another attempt to register.Guyon therefore went back to the Union hall on March11, 1968, to register for any kind of a job, to pay hisservice fee as a nonmember, and to ship out in anycapacity. He was not permitted to register for work in anycategory, was barred from entering the Union hall, andwas told that "nothing [had] changed" from "last yearwhen you got expelled." The next day Guyon filed unfairlabor practice charges with the Board, which charges arethe basisfor the instant proceeding.Meanwhile, Guyon received from Benson a letter, datedMarch 7, 1968, acknowledging receipt of Guyon's letterreferring to the Muriel Brady charges, and adding that"the Permanent Appeals Board has been advised that in1960 you were involved in an incident on a ship owned bytheUnited States Lines in which a man's skull wasfractured and which led to your being indicted" and that.,on at least three different occasions you became involvedindisputeswithMiss Christie, Personnel Director ofseagoingfemale employees for Grace Lines, Inc., in thedining room of the S.S.Santa RosainwhichMissChristie was threatened and foul language was used." Theletterclosedwithasuggestion thatGuyon submitwhatever information he had pertaining to these matters.Guyon replied by letter, dated March 12, 1968, advisingthat he knew of no disputes with Miss Christie involvingthreats or foul language and that his limited associationwith her had been amicable. With respect to the 1960incident involving Edward Mitchell, he directed attentionto his complete exoneration in this incident as stated in anolle prosequiwhich had been filed as to him on thisindictment, gave the name of the case and the citation,pointed out that thenolle prosequistates thatMitchell,the complainant, was the instigator and aggressor, andadvised that in an opinion handed down by ArbitratorKheel on October 22, 1965, Guyon's character wasestablishedas"apeaceable,soberand industriousperson." The letter concluded with the statement that "itisobvious from the last minute manner in which thesematters are raised that they have nothing to do with thereal dispute between NMU and myself." By letter datedApril 16, 1968, Benson advised Guyon that "The AppealsBoard has carefully considered your appeal, and in thelightof all the facts and circumstances, denies yourappeal."The parties stipulated thatGuyonwas refusedregistration and referral for shipping until September 27,1968. In order to facilitate the holding of new NMUelections,anagreementwas entered into betweenSecretary of LaborWirtz and the NMU to reinstateGuyon to membership and to allow him to register and toship pending the disposition of the instant proceedingbefore the Board and the other actions instituted in behalfof Guyon. The agreement was "without prejudice to theUnion's position" in the pending litigation. The stipulationaffecting this agreement was signed as an order by JudgeMotley on August 19, 1968.C. Respondent'sDefenses1.The defense that Guyon possessed "vicioustendencies" 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel forRespondent contends that the Unionrefused to permit Guyon to register for employment onSeptember 29, 1967, and on March 11, 1968, because hewas a person with "vicious tendencies" under article I,section 6(c), of the collective-bargaining agreement. Insupport of this defense, Respondent adduced evidence withrespect to certain conduct of Guyon while he wasemployed by the United States Lines, the AmericanExport Lines and Grace Lines.a.The United States LinesWith respect to the United States Lines, Respondentrelies on two incidents; one occurred in France over adecade ago, and the other was in 1960.As to the first incident, the undisputed creditedevidence shows that on June 15, 1958, Guyon wasinvolved in a fight at La Havre, France, with a fellowseamanwho was the instigator and aggressor, that duringthe course of the struggle each bit the other's thumb, thatGuyon was fired because of this fight, and that he wasreinstated through the intercession and efforts of NMUVice PresidentBarisic.As to the second incident, the undisputed creditedevidence shows that on April 21, 1960, Guyon wasinvolved in a fight with a fellow crewmember, Mitchell;thatMitchell was holding Guyon's arm from behind; that,when Guyon swung his body and twisted to get free,Mitchell was thrown against the bulkhead and injured;thatMitchell was taken to the hospital with a possiblefractured skull; and that Guyon and Mitchell were fired asa resultof this incident. The undisputed documentaryevidencefurther shows that an indictmentissued againstGuyon, charging him with assault, was nolle prossed onDecember 24, 1963, because furtherinvestigationdisclosedthat "more than half of the available witnesses wouldtestifythatcomplainant (Mitchell), and not Guyon,started the incident" and because Mitchell was also "theinstigatorofasubsequentaltercation"and"isatroublemakerwithbelligerentandaggressivecharacteristics."The Union again later interceded onGuyon's behalf to have him reinstated by United StatesLines and successfully represented Guyon's grievance inan arbitration proceeding before Theodore Kheel, thepermanentarbitratorunderthecollective-bargainingagreement.Guyon however never attempted to reship onthe United States Lines.b.The American Export LinesCounsel for Respondent states in his brief that "afterlosing hisjob with United States Lines" in 1960, Guyonreturned to the American Export Lines and "within aperiod of nine months he was fired on three occasions byAmerican Export Lines, the last time for being off hisstation and in a femalepassengerroom." Respondent'sexhibits show that this last timewas inMay 1961 whenGuyon had the rating of "Bellboy." Counsel forRespondent makes no mention of the nature of the priortwo occasions.With respect to the earlier two occasions, Respondent'sexhibits shows that one occurred in November 1960, "forengaging in gambling [a crap game]on the vessel in directviolation of theMaster's orders and of posted noticesprohibitinggambling" and that he was reinstatedthe sameday throughthe intercessionof the Union, and that theother occurred on December 18, 1960, for being "absentfrom the vessel upon her departure from Genoa." NowonderRespondent's counsel did not even deign tomention in his brief the nature of these two dismissaloffenses.c.The Grace LinesAfter leaving American Export Lines, Guyon startedsailingonshipsof the Grace Lines. Counsel forRespondent relies on thefollowing incidentswhichoccurred while Guyon was employed by these lines.(1) Brief mental breakdown in 1963In the summer of 1963 Guyon was offered a job by theUnion as an appointed patrolman. When he reported tothe Union hall for this job about 2 days later, he sufferedamental breakdown, with hallucinations and paranoicsymptoms, and spent a week in Bellevue Hospital in NewYork City. Upon his discharge from the hospital, heresumed his employment with Grace Lines, but did notreturn to seek his job as a patrolman. Never before norsince that time had he ever experienced such symptoms orbeen in such a condition. There was no showing thatduring that period he assaulted or injured or threatened toinjure anyone or that the Union or Grace Lines made anyadverse comments about this incident. On the contrary,theUnion thereafter continued to register him foremployment and he continued to be employed.Guyon contended that his condition resulted fromhaving been slipped a "mickey" at the Union hall in a cupof coffee by a named Union patrolman after havingrefused to comply with the latter's demand that he pay$1,000 for the appointment he had just received as apatrolman," and from a blow on the head which hereceived from behind about the same time. It is notdisputed that he reported this incident to the JusticeDepartment, that he testified about it before a Federalgrand jury, and that the matter was still underinvestigation by the grand jury at the time of the instanthearing.All the medical records from Bellevue Hospitalwere presented by United States Lines to, and consideredby,Kheel in the arbitration hearing in which the Unionrepresented Guyon in his grievance against United StatesLines and which resulted in Kheel's opinion on October22, 1965, that Guyon "be given an opportunity to applyfor and obtain employment on ships of United StatesLines ...."(2) The Gonzalez incidentThe findings concerning the Gonzalez incident arebased on the credited and undenied testimony of Guyon,the only witness who testified on this matter, and on thelog entrieswhich were subpoenaed from the Grace Lines.The following is Guyon's testimony: In September 1964Guyon was employed as second steward aboard the S.S.Santa Rosa.At that time Antonio Gonzalez was workingon theSanta Rosaas the officer's utility man, a positionwhich required him to stand in the main galley and get thefood from the cook to the dumbwaiter. On the occasion inquestion that September, Guyon was directed by ChiefSteward McGovern, the head of the steward's department,to get Gonzalez out of the galley at once because he wasintoxicated and was creating a disturbance which was"The patrolman in question denied having demanded the payment of$1,000 for Guyon's appointment.Ideem it unnecessary to resolve thisconflict. NATIONAL MARITIME UNION OF AMERICA625affecting the passenger service.Guyon thereupon went toGonzalez in the galley.Gonzalez was"very belligerent,"used "alf kinds of foul language"and threatened to "geteven" with Guyon. The latter reminded Gonzalez that hewas "off duty" and "finished in the galley," pointed outthatGonzalez therefore had "nobusiness" to be there,and told,him to "get up there where you belong or gobelow."When Gonzalez refused to move, Guyon calledAssistant Steward Renrick and asked Renrick to call thechief officer.Upon hearing Guyon's request, Gonzalezslowly started to leave. To make sure that Gonzalez wouldleave the premises,Guyon followed him, escorting him outof the galley. As they proceeded up the spiral staircase tothe sundeck, with Guyon directly behind Gonzalez whohad his bands in his pocket,Gonzalez suddently turnedaround and swung at Guyon with a knife. Guyonthereupon grabbed Gonzalez'hands and started to squeezethem. Gonzalez dropped the knife which had cut him, andfell down the staircase.The chief officer then entered andGonzalez was escorted down the elevator to the crewdeck.At the chief officer's request,Gonzalezwashandcuffed to the bunk in the ship's hospital.Log entries and official reports were made of the entireincident.The report of Assistant Steward Renrick statesthat he was present that evening and "witnessed theaggressive attitude of Gonzalez"towardGuyon, that"Gonzalez was loud and profane and his conduct wascausing unnecessary agitation and our passenger servicewasbeingdistrubed,"that"Guyon ordered him(Gonzalez) to his quarters and escorted him out of thegalley towards the staircase outside the galley,"and thatGonzalez drew a knife from his pocket and the secondsteward (Guyon) caught hold of his arm and took himaway. The logentries enteredby the ship'smaster, thechief officerand the purser state,among other things, thatGonzalez"was abusing to his working superior,SecondSteward Gaston Guyon,by using strong language and that"Gonzalez was examined by the ship's surgeon and thediagnosiswas probablemarijuana intoxication,multipleabrasions of the neck and contusions of the right arm."(3) Incidents involving MissChristieLillianChristieis the supervisor for female personnelforGragLines.She testified at the instant hearing tothree encounterswith Guyoninwhich he allegedly usedfoul language.As to one ofthese encounters whichoccurred in the dining room sometime in 1963,accordingto her further testimony,Guyon "tooka swing" at herand she "ducked"and ran into the galley. Oncross-examination by the General Counsel she testifiedthat the 1963incident was the only time when Guyonattempted to strike her and that on that occasion he"swung his fist" but did not in fact hit her.However, sheadmitted that in an affidavit which she signed and gave toGraceLines'attorney on December6, 1967,she statedwith respect to this incident which occurred in January1963, that Guyon "made a threatening gesture by raisinga fist in a manner which made me believe that he wasabout to strike me." Despite this admission,she stillinsisted in her testimony at the instant hearing that Guyon"swung"at her.She also admitted that she had reportedthis incident to her "boss,"Mr. Longchamps,and that noaction was taken with respect to this incident.She furtheradmitted that she considered her job to be a rough lifebecause she dealt with seagoing people and that she wasaccustomedtobeing frequently cursed and abused bythem.Guyon denied ever having threatened Miss Christie orhaving chased her out of the dining room.He admittedhaving had several conversations withMiss Christie inconnectionwith grievances which he was handling asship's chairman.With respect to the 1963 incident, hetestified that several female employees had complained tohim about the switching of Article numbers on the ship, aviolation of the shipping rules,and he was presenting theirgrievance and complaints to Miss Christie about thesepractices in a "heated conversation" in which they bothspoke loudly in the presence of other waitresses in thedining room.He denied that during the course of thisargument, or on any other occasion, he swung at her, orraised his hand to her, or made any threatening gesturesby raising his fist in a manner to make her believe that hewas about to strike her.Helen Pepin, a housewife who used to sail as a waitresson theSanta Rosa,testifiedwith respect to the 1963incident that she was sitting in the dining room with agroup of girls having coffee and heard Guyon and MissChristie arguing aboutMiss Christie having switchedpeople to different Article numbers. She further testifiedthat she was looking right at them and that while theywere both talking heatedly with the use of their hands, atno timeduring the course of the argument did Guyonswing at Miss Christie or raise his hand in a fist as if tostrike her. She further testified that when the argumentended,Miss Christie went in the galley and Guyon "wentin the opposite direction where we serve tea."Guyon and Pepin impressed me favorably as truthfuland forthright witnesses.Pepin was a neutral witness whovoluntarily came forward when she read in the newspapersaboutMiss Christie's testimony at the instant hearing.Miss Christie did not impress me in the same manner. Inaddition to the contradictions between the statements inher affidavit and her testimony, she surprisingly hadabsolutely no recollection of the circumstances underwhich she happened to give the affidavit on December 6,1967, to Grace Lines' attorney but displayed a remarkablememory as to the details of an incident occurring early in1963.Under all the circumstances, I do not credit MissChristie's testimony to the extent that it is contradicted byGuyon and Pepin. I find that neither in the argument in1963 nor on any other occasion did Guyon swing at MissChristie, or raise his hand to her or make any threateninggesture by raising his fist in a manner to make her believethat he was about to strike her.(4) Incidents involving waitress BradyMuriel Brady, a waitress employed by Grace Lines,testified as a witness for Respondent that on one occasionabout 6 p.m. Guyon came to her in the stewardess' locker,"raising holy cain" because she had "left the floor fiveminutes early from the promenade deck," and that whenshe denied the accusation, "he pushed with his finger andhe pushed me against the wall"so that she had to bendover to avoid being hurt.On cross-examination, shedenied that he pushed her with his finger but testified that"he took his finger and then took his hand and went afterme." When asked what he did with his finger, she testifiedthat he pushed it at my eye but that "he did not put it inmy eye." She further admitted on cross-examination thatsets of charges which had been submitted to the trialcommittee.Nor didshe include this incident in thestatement which she made at the hearing before the trialcommittee on August 29, 1967. And there is no evidence 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat she mentioned it before the membership meeting onSeptember 25, 1967. All that the record shows in thisrespect is that, in response to Guyon's question at thehearing before the trial committee as to whether he hadever used a dangerous weapon against her or touched herwith his hands or finger, her only reply was that "youhave laid your hand on me by pointing your fingers in myeye and accusing me of leaving the deck five minutesearly."When Guyon repeated his question, she againreplied that "you pointed your finger in my eye ... forleaving the deck supposedly five minutes early."She further testified that at an unspecified time onanother occasion "he backed me up and threw me againstthe rail." In the set of charges which Port AgentLabaczewski had mailed to Guyon and which was alsopresented to the trial committee is included the followingdescription of the allegation that Guyon had attacked herwith a dangerous weapon: "On numerous occasions theship's chairman, Gaston Guyon, has passed me in thegalley and come into the dining room, grabbing me by thehand and swinging me around and grabbing me across theroom and causing me to stumble. This type of actioncaused me bodily injury and jeopardized my job aboardship."When the General Counsel asked Brady oncross-examination if Guyon had at any time engaged inthe above-described conduct, she testified, "no bodilyinjury" and merely added "he swung me around." Sheadmitted that she had not stated these things to the trialcommittee, and the transcript of the hearing contains nostatements by her such as are in the charges and in hertestimony. In addition, there is no evidence that she hadmentioned this claimed incident in the September 25membershipmeeting.Shefurtheradmittedoncross-examination that Guyon "never used any weaponagainstme, nor on me. I told the membership at theSeptember 25 meeting the same thing" (yet, one of thecharges on which he was found guilty and expelled frommembershipwas that he had attacked her with adangerous weapon aboard ship).Brady's inconsistencies and contradictions are readilyapparent from a reading of the foregoing. Moreover, ifthese two incidents truly occurred in the manner in whichBrady testified and were of such a serious and aggravatingnature as she sought to convey by her testimony, then herfailure to describe them in the same manner and to thesame extent at her hearing before the trial committee andat the membership meeting is so incomprehensible as togive rise to the inference that either they did not occur atallor that they were of much minor consequence and oflessmagnitude than her description at the instant hearing.In addition, Brady testified in a rambling, discursive, andevasivemanner which did not inspire confidence in herveracity. She did not impress me as a credible witness."In evaluating the nature and extent of Guyon's actions inher description of the two incidents mentioned by Brady,itshould be noted that she herself was no delicate andshrinking violet. She admittedly had been fired by GraceLines about four or five times (each time having beenreinstatedthroughtheintercessionofanNMUpatrolman), once when a U.S. customs inspector foundten bottles of unmanifested liquor in her room, anothertime for abusing superior officers, and still another timefor fighting with another waitress."Dorothy Pile,a waitress on the same ship with Brady,had filed seriouscharges of Nazism and anti-Semitism against Brady and on August 29,1967, appeared at her hearing before the trial committee,prepared to pressand support her charges,immediately after the hearing on Brady's chargesUpon consideration of all the foregoing, I amconvinced and find that Brady's description of the twoincidents was grossly exaggerated and, if they did occur,that at most Guyon on the first occasion merely pointedhis finger at her eye while reprimanding her for leavingthe floor early and on the second occasion merely swungher around without causing her any bodily injury, undercircumstances and for reasons undisclosed by the record.2.The defense of liability of Permanent AppealsBoardAlmost by way of passing, counsel for Respondentbrieflymentions in his brief that after April 16, 1968,when Guyon was notified by the Permanent AppealsBoard that his appeal from the Union's refusal to registerhim for employment was denied, "it was the PermanentAppeals Board, and not the Union, who was responsibleforMr. Guyon being refused registration."As previously noted, the Permanent Appeals Boardconsists of three members appointed by the Union andthreemembers appointed by the American MerchantMarine Institute, Inc., an association of shipowners withwhom the Union has its contracts. It concededly holds nohearings; itmerely acquires information and makes itsdecision. It rendered no written decisions but merelyinformedGuyon that his appeal was denied, withoutgiving any reasons for the denial. Guyon had submitted toBenson, the secretary of the Permanent Appeals Board, acopy of the transcript of the proceeding before the trialcommittee on the charges filed by Muriel Brady. Thistranscript clearly shows that at most Guyon had oncepointed his finger at Brady's eye while reprimanding herfor leaving her station early, as previously set forth. Thereisnothing else in this transcript concerning Guyon'sconduct which could by any stretch of the imaginationeven remotely have any bearing on "vicious tendencies,"and Benson made no contrary claim to Guyon in regardtoBrady. The only information which Benson gave toGuyon was that the Permanent Appeals Board had been"advised" of his involvement in the 1960 incident aboardaUnited States Lines' ship which led to his indictmentand of three incidents involving Miss Christie in which heallegedly used foul language and threats. It seems verystrange that, although the Union was aware of it, theAppeals Board had not also been "advised" that the 1960indictmenthadbeennolleprossedbecausefurtherinvestigation showed that Complainant Mitchell was theinstigator and aggressor, as previously set forth. This washowever called to its attention by Guyon, as previouslynoted.As to the three incidents involving Miss Christie,Guyon was given no information as to what they were orwhen they occurred. He of course denied this unspecifiedblanked accusation. Counsel for Respondent stated at theinstant hearing that Miss Christie's affidavit of December6, 1967, given to Grace Lines' attorney, was before theAppeals Board. Although counsel's statement may not beregarded as evidence, an examination of this affidavitdiscloses three incidents; one in 1963 which I havepreviously treated; another in March 1967 in which Guyonallegedly "waved his finger in Miss Graham's [the diningroom hostess] face"; and the third about June 1, 1967,against Guyon.Underthese circumstances,Brady's testimony that at thishearing Pile confessed to the trial committee that all her charges againstBrady were untrue and fabncatious is utterly incredible. NATIONAL MARITIME UNION OF AMERICAwhen he allegedly "used foul language in a threateningWanner and tone."At the instant hearing, Guyon alsocredibly dcniedhavingengaged in theconduct mentioned inthelast two incidents.Again, it seems very strange that theAppeals Board was not also "advised" by Grace Lines thaton August 16, 1967, after all the incidents recited in MissChnstie's' affidavit had allegedly occurred,Mr. Aguirre,theMarinePersonnelManager forGrace Lines, gaveGuyon a ,reference letter whichstatesthat "while in ouremployMr. Firmin-Guyon has proven himself to be aperson of high moral character and sober habits."Other than whatBenson advisedGuyon by letter, asabove set iforth, the record does not show how the AppealsBoardconducteditsinvestigation,whatfactsorinformationwere before the AppealsBoard,what itconsidered, and the basis for its denial of his appeal.When asked by me at theinstant hearingif he intended tocallmembers of the AppealsBoard as witnesses,counselforRespondent replied in the affirmative.However,neitherBenson norany member of the AppealsBoard wascalled as a witness, and Respondent's counselhas madeno attempt to explain the failure to do so.In the - light of allthe foregoing,Benson'sundeniedsuggestion in one of his telephone conversations withGuyon prior to March 11, 1968, that Guyon should makeanother attempt to register becauseBenson thought the"union was lifting the pressure," and that Guyon would be"cleared," takes on addedsignificance.It leads me toconclude and find, particularly in view of the sparsenature of the information which the record shows wasbefore the Appeals Board and the failure of any of itsmembers or its secretary to testify, that the denial ofGuyon's appeal was influenced by the Union. For thisreason alone, the Union may not escape liability for itscontinued refusal to register Guyon.In any event, the Permanent Appeals Board did notdirect or order Respondent Union to refuse to registerGuyon for employment. It merely denied his appeal forreasons undisclosed by the record. Thereafter, it was theUnion, and not the Permanent Appeals Board, whichcontinued to refuse to register Guyon for employment.Under all the circumstances, I find no merit toRespondent's contention.3.The defense that Guyonwas a supervisorAs a last resort, Counsel for Respondent contends onthe last two pages of his 42-page brief that Guyon "was,at all times herein relevant, a supervisory employee notcovered by the Act"and that "on this basis alone, thecomplaintmust be dismissed." In support of thiscontention, counsel relies on the fact that Guyon hadoccupied the supervisory position of Chief Deck Stewardaboard the S.S.Santa Rosa"prior to his being refusedregistration for shipping," that the charge which he filedon September 29, 1967, was dismissed by the Boardbecause there was insufficient evidence to establish that hehad applied for a nonsupervisory position on that date,and that after September 27, 1968, when Guyon wasinformed that he would be permitted to register forshipping as a result of the stipulation signed by JudgeMotley on August 19, 1968, he did not register foremployment in any category but instead sought to obtainhis old job directly from Grace Lines. From this, Counselconcludes that when Guyon went to the union hall onMarch 11, 1968, to register for employment "in anycategory," he "never really intended to work in anycategory other than that of Chief Deck Steward," a627supervisory position. I do not agree.Ifind that Guyon was in good faith seeking to registerfor employment in any category on March 11, 1968.Moreover, Respondent admits that until September 1968itwould have refused to register him in any category orcapacity,aswas also made cleartoGuyon on theoccasions when he had attempted to register. For Guyonto have continued to attempt to register for employmentinany category during that period would have been afutileact.IrejectRespondent's contention as beingwithout merit.D. Discussion and ConclusionsCounsel for Respondent contends in his brief that theGeneral Counsel's case "collapses" because "there was noevidence as to who issued the refusal to register, underwhat authority it was issued, or the reasons for which itwas issued." Indeed there is no evidence in the record onthesematters. But, contrary to Respondent's contention,thesearemattersof affirmative defense on whichRespondent has the burden of proof. Respondent's failuretoadduceany evidence on these crucial matters,concerningwhich it alone had knowledge, stronglymilitates against the validity of its belatedly asserteddefense to its admitted refusal to register Guyon on andafter September 29, 1967.Nor, I find, has Respondent sustained its burden ofproving its belated defense that Guyon was in fact aperson which "vicious tendencies" whom it for that reasonrefused to register pursuant to its collective-bargainingagreement.What is the horrendous conduct whichRespondent has marshalled to justify its branding ofGuyon in this manner? That he had a fight in June 1958at La Havre, France, with a fellow seaman who was theinstigator and aggressor and during which each bit theother's thumb? That he had a fight in April 1960 with afellow crewman, Mitchell, who was also the instigator anda"troublemakerwithbelligerentandaggressivecharacteristics"andduringwhichMitchellhitthebulkhead and injured his skull? That in January 1963 hegesticulatedwith his hands in the course of a heatedargument with Miss Christie to whom he was presentingthe grievances of several female employees? That in thesummer of 1963 he had a brief mental breakdown whichcaused him to be hospitalized for a week in BellevueHospital and which Respondent knew he was contendingwas brought about by actions of Union officials still underFederal grand jury investigation at the time of the instanthearing? That in September 1964, acting on orders of hissuperior, he escorted a drunken, abusive, and obstreperousGonzalez from the latter's duty station and during whichthe latter drew a knife and got cut? Are these fiveincidents, spread over a period of about 10 years, whatRespondent relies on to mark Guyon as a person with"vicious tendencies" so as to bar him from employment inan entireindustry and thereby deprive him of the onlymeans of livelihood he has known? Or was it his conductinviolatingano-gamblingnoticeaboard ship inNovember 1960, or in being absent upon the ship'sdeparture from Genoa in December 1960, or in being offhis station and in a female passenger room in May 1961?Inasearchingattempt to justify its position,Respondent has overreached itself by thus resurrectingancient, trivial incidents which obviously have no bearingon "vicious tendencies" but which instead militate againstthe validity of its defense. Despite Grace Lines' knowledgeof Guyon's one week stay in Bellevue Hospital and of the 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDGonzalez incident,and despiteMiss Christie'sadmittedcomplaint to her superior aboutthe 1963incident,MarinePersonnel Manager Aguirreof Grace Linesgave Guyon areference letter,datedAugust17,1967 (after all theincidents recited inMissChristie's affidavit had alreadyallegedly occurred),and statingthat "while inour employMr. Firmin-Guyon hasproven himselfto bea person ofhighmoral character and sober habits."Moreover,Respondent neverbeforeregardedanyof the previouslyrecitedconduct, either singlyor collectively,as markingGuyonwithbeingapersonwhopossessed"vicioustendencies."Thus, not only did the Unioncontinue toregisterGuyon for employment after each of the aboveincidents,but italso successfullyinterceded on his behalfto gethim reinstated whenever he had been firedtherefor;As late as 1965, the Union tookand successfullyprosecuted Guyon's grievance againstUnited States Linesbefore Theodore Kheel,the permanent arbitrator underthe contract. In support of its position before Kheel that itshould notbe requiredto employ Guyon, the Companynot only reliedon the1960 fight with Mitchell aboard itsship but also producedthe medicalrecords fromBellevueHospital whereGuyon hadspent a week in the summer of1963 (p. 22, Resp. br., and additionally claimed thatGuyon was "implicated in otherdisputes involvingaggression" (p. 1 of Kheel's opinion).In a decision issuedinGuyon's favor on October 22, 1965,Kheel pointed outthat "Mr. Guyon's record since 1960 seems to confirmthat he isnow a sober and industrious individual."In view of all the foregoing, whatwas the catalystwhichsuddenly transformedGuyoninto aperson with"vicious tendencies?" Counselfor Respondent states in hisbrief that this occurred "wheninSeptember of 1967 itcame to the Union's attentionthat Guyon had onat leasttwo occasionsphysicallythreatenedafemalecrewmember,MurielBrady, once by pushing her with hisfinger and shoving her against the wall sothat she had tobend over backwardto avoid beinghurt and once bybacking her up and throwing her against the rail."However,Respondent adduced no evidenceto the effectthat its initial refusal to registerGuyon was for the reasonthathis alleged misconducttowardBrady indicated thathe was a person with "vicious tendencies." Indeed,there isevenno recordevidence that such allegedconduct byGuyon "came to the Union'sattention"inSeptember1967.No suchincidentswere included in the chargeswhich Brady read beforethe trial committee on August29, 1967, andno statementsto that effect were made byBrady orany one else eitherbefore thetrial committee orthemembershipmeetingofSeptember 25, 1967, aspreviouslyfound.Respondentknewthroughtheattendanceof itsadmittedofficers andagents at theSeptember 25 membershipmeeting that Brady at thatmeeting denied the chargethat Guyon had attacked herwitha dangerous weapon,a false charge on which he wasnevertheless expelled. It is significantthat not even thePermanentAppealsCommitteelatermentioned suchincidents in the correspondencewhichits secretary hadwith Guyon. The record shows that the firsttime thatBradymade such accusations was on November 8, 1968,when she testified at the instant hearing and admitted shereceived nobodily injury,as previously found.Thus, theUnioncouldnothavebecome aware of Brady'saccusations in September1967.Moreover,Ihave foundthat Brady is not a credible witness and thatGuyon didnot in fact engage in the exaggerated conduct described byBrady in her direct examination.In any event, evenassumingRespondent'scontention that it learned inSeptember 1967 that Guyon had engaged in the conductto which Brady testified,Ifind that this did not suddenlyconvert him into a person with"vicious tendencies," orindicate that he was such a person,or even causeRespondent to entertain a good-faith belief to that effect.What then was the reason for Respondent'sabrupttransformation from that of Guyon'ssupporterandprotagonist prior to 1966 to that of his antagonist after1966?The combination to unlock the answer to thisquestion becomes apparent from a consideration of thefollowing conduct and incidents previously detailed andfound:1.Before September12, 1967(a)When on the S.S.Santa Rosain thePort of NewYork on January 7, 1966, Labaczewski, Acting Port agentfor the Port of New York, realized that Guyon wasserious about his then announced intention to become acandidate for the office of Port agent for the Port of NewYork in the forthcoming NMU election, Labaczewskiabused and cursedGuyon withobscene names and warnedthat "we have ways ofdealingwith you" and that Guyonwas "just inviting trouble."(b)One of the "ways ofdealing" with Guyon for hisaudacityin seekingto run for New York Port agentagainstLabaczewski,theadministration'scandidate,manifested itself almost immediately when, upon theship'sreturn to the first American port, Labaczewskiinstigated an attempted logging action againstGuyon onthe false charge that it was Guyon who had cursedLabaczewski aboard the S.S.Santa Rosaon January 7.(c)WhenGuyon immediately telephonedandcomplained to William Perry, assistantto NMUPresidentCurran, about Labaczewski's instigation of a false loggingagainst him,explainingthat it was Labaczewski who haddone the abusing and cursing justbecause Guyon haddeclaredhis intention to run for Port agent, PerrycondonedandsupportedLabaczewski'sactionsbyannouncing that he was "going to back the port agent onthis,"accused Guyon of being "a wiseguy,"asked howGuyon would"like somebody running for your job," andwarned that "I'll fix you."(d)Among "ways of dealing" with Guyon was theabuse and harassment to which he was subjected, onLabaczewski's orders, when the ship arrived in the Port ofNew York on January 20, 1966, by three union officials inconnectionwith an attempt to seize his union book,including threats that"ifwe don't get the book you're notgoing to leave the ship in one piece."(e)When Guyon confronted Labaczewski that same dayand demanded an explanation for his conduct in sendingthreemen down to abuse him, Labaczewski lamelyexplained that the incident was "a misunderstanding"because "someone told me your dues weren'tpaid up."Before the conversation ended, Labaczewski asked ifGuyon was"serious" and was "really going to run againstme," and warned that "you know you can't beat the slateanyway."(f)When the S.S.Santa Rosareturned from its nextvoyage to the port of New York on February 3, 1966, theUnion convened an unprecedented meeting in the mainpassenger dining room,with the entire crew and virtuallyall of Respondent's officials present, ostensibly to take upthe issue about Guyon being abused by the three Unionofficialswho attempted to seize his union book onJanuary 20. Shortly before the meeting began, NMUPatrolman Touhey privately cautioned Guyon "for your NATIONAL MARITIME UNION OF AMERICA629own good" to "forget about running for New York Portagent" and to drop his charges against the three Unionofficials ; who had attempted to get his union book onJanuary 20, promising that "if you do that, everything willgo back to normal" and "we won't bother you anymore."A few minutes later,WilliamPerryalsoprivatelycounseledGuyon to drop his charges against thoseofficials, threatening that "if you don't do that I'm goingto expose you to this crew." When Guyon refused, as hehad also refused Touhey's request, Perry threatened, "ifyou don't come to reason, you'll be sorry."(g) Instead of addressing himself to the issue for whichthe meeting ostensibly was called, Perry used the meetingsolely as a forum to abuse, denigrate, and propagandizeagainst Guyon, pointing out that he had been in a mentalward in Bellevue Hospital and twice exclaiming, "is thatwho you want to run the port of New York!"(h)When the crew objected to the Union official's"slander" against Guyon instead of taking up the issue forwhich the meeting was ostensibly called, the Unionabruptly announced that the meeting would be continuedlater that day before the ship's committee at the unionhall where the matter was whitewashed by the issuance ofan "NMU Patrolman's Report," dated February 3, 1966,and containing an entry (in reference to the attempt toseizeGuyon's book on January 20) which falsely statedthat the matter was dropped because Guyon had "agreedthat the whole thing was a misunderstanding."(i)When the type of harassment above set forth failedtodissuadeGuyon from his intention to become acandidateforNew York Port agent, the Unionimmediatelymade good on its additional threats andwarnings by resorting to what it must have regarded as amore effective form of persuasion to "stop him." Thus, atthe union hall the verynextday, February 4, while Guyonwas soliciting endorsement signatures on his nominationforms for New York Port agent, he was severely andbrutally assaulted by three men whom Patrolman Ryanhad escorted to the scene and to whom he had "fingered"Guyon, with Chief Master of Arms Winbusch preventinganyone from coming to Guyon's aid by pushing the crowdaway with breast stroke-like motions.(j)NMU President Curran's resentment againstGuyon'scontinuedattackuponhimandhisadministrationafterthe1966 elections and Guyon'ssupport for a new election, all of which appeared in theleaflets which Guyon wrote and openly distributed in thepresence of union officials, is demonstrated by Curran'sunprecedented conduct on April 6, 1967, in barging into ameeting at the union hall where Guyon was processingcertain grievances as Ship's Committee chairman and in aloud voice accusing Guyon of being a "troublemaker,"calling him a "punk," and ordering everything he said tobe recorded on tape.As Guyon's charge in this proceeding was filed onMarch 12, 1968,1am precludedby Section 10(b) of theAct from findingas anunfair labor practice anythingprior to September 12, 1967. However, such events maybe and have been considered by me for the light they mayshed to illuminate and explain Respondent's motivationand conduct in the events which occurred thereafter."2.AfterSeptember12, 1967(a)A fewdays before September25, 1967, GuyontestifiedinFederal court againsttheNMU inthe suitbrought by Secretary of Labor Wirtz to have the 1966elections set aside and new ones ordered.A Unionmembershipmeeting,attended by many admitted highranking officersand agentsof the Union, was held onSeptember 25, 1967, for the purpose of voting on the trialcommittee's recommendations that Guyon be expelledfrom the Union. New York Port Agent Labaczewski, whochaired the meeting, attempted to influence the vote infavor of Guyon's expulsion by stating at one point, justbefore calling for a vote, that "I guessyou know brotherGaston (Guyon) is the one who just testified against theUnion in court a few days ago" and at another point that"Let me remind you again he testified against the UnioninFederal court. Is that what you want? Now we aregoing to vote." As Brady openly admitted at this meetingthatGuyon had not attacked her with a dangerousweapon,afalsechargeonwhich themembershipnevertheless voted for his expulsion, it is reasonable toinfer,as I do, that by his reminders above set forthLabaczewski successfully influenced the membership votefor Guyon's expulsion at least on that false charge.(b) Four days later, on September 29, the Union, byChiefDispatcherLucci, refused to permit Guyon toregister for reshipping on the S.S.Santa Rosabecause hehad been expelled and was no longer a Union memberdespite the fact that the Union was also required toregister nonmembers upon the payment of the requiredservice fee which Guyon at that time offered to pay.(c)Respondent's unexplained failure to adduce anytestimony concerning the circumstance and manner inwhich the decision was suddenly reached and implementedto refuse to register Guyon if, as Respondent contends,the basis therefore was not his nonmembership, matterswhichwerepeculiarlyand solelywithinitsownknowledge,"weighs heavily in favor of the GeneralCounsel's case."J.C. Penney Co., Inc.,172 NLRB No.134. Indeed, under these circumstances, the inference iswarranted that such testimony would have been adverse toRespondent's case.14(d)Not until December 4, 1967, more than 2 monthslater,was Guyon advised, indirectly through Benson, thesecretary of the Permanent Appeals Board, of the shift intheUnion's reason for refusing to register him, thenclaiming that it was because of "information indicating"that he "was a person with vicious tendencies underArticleI,Section6(c)of the collective-bargainingagreement."(e)Benson advised Guyon in one of their telephoneconversations prior to March 11, 1968, that Guyon shouldmake another attempt to register because Benson thoughtthe "union was lifting the pressure" and that "this time Ithink you will be clear[ed]."(f)However, the Union did not lift the pressure, andGuyon was not cleared. When Guyon went back to theunion hall on March 11, 1968, to register for any kind ofjob in any category and to pay the required service fee asa nonmember, he was not permitted to do so or even toenter theunionhalland was told that nothing hadchanged from September 1967, when he was expelled fromthe Union.(g)Thereafter, theUnion influenced the PermanentAppeals Board to deny Guyon's appeal. On April 16,1968,Guyon was merely informed by Benson that his"N.L R B. v. Bryan Manufacturing Co,362US 411;KellerAluminum Chairs Southern,Inc,173 NLRB No. 139."Interstate Circuit, Inc v. US306 U.S. 208,226; Gibbs DieCastingAluminum Corp.,174 NLRB No 15, TXD, sec 11, c, 2 and cases citedtherem. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDappeal was denied, without giving any reasons or basis forthe Appeals Board's decision.The foregoing events and conduct, considered in thelight of what had occurred prior to September 12, 1967,aspreviously detailed, convinceme, and I find, thatRespondentNMU refused to permit GastonFirmin-Guyon to register for employment as an unlicensedseamansolelybecauseofhispreviouslydetailedintraunion activities while a member of the NMU and hisactivities in opposition to the incumbent administrationand officials of the NMU. I further find that by suchconducton and after March 11, 1968, RespondentviolatedSection 8(b)(1)(A) and 8(b)(2) of the Act. ItviolatedSection 8(b)(1)(A) because Respondent therebyrestrained and coerced Guyon in the exercise of his rightsguaranteed by Section 7 of the Act. It violated Section8(b)(2) because Respondent thereby caused and attemptedtocausesteamshipcompanieswithwhich it hadcollective-bargaining agreements to discriminateagainstGuyon in violation of Section 8(a)(3) of the Act.Conclusions of Law1.GastonFirmin-Guyonwas not a person whopossessed "vicious tendencies" and Respondent's refusalto permit him to register was not based on any good-faithbelief to that effect.2.Respondent refused to permit Guyon to register foremployment as an unlicensed seaman solely because of hisintraunion activities while a member of the NMU and hisactivities in opposition to the incumbent administrationand officials of the NMU.3.By such conduct on and after March 11, 1968,Respondent restrained and coerced employee Guyon in theexercise of his rights guaranteed in Section 7 of the Actand thereby engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) of the Act4.By such conduct on and after March 11, 1968,Respondent also caused and attempted to cause steamshipcompanieswithwhich it had collective-bargainingagreements to discriminate against an employee inviolationofSection 8(a)(3) of the Act and therebyengaged in unfair labor practices within the meaning ofSection 8(b)(2) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.IV.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I will recommend that itcease and desist therefrom and that it take certainaffirmative action which will effectuate the policies of theAct.Having found that Respondent violated Sections 8(b)(1)(A) and 8(b)(2) of the Act by refusing to permit Guyon toregister for employment for the above-stated unlawfulreasons, I will recommend that Respondent be orderedpromptly to register Guyon, when requested to do so, foremploymentas an unlicensed seaman inwhatever capacityhe may be qualified, to notify Guyon in writing to thateffect, to notify in writing all steamship companies withwhich it has collective-bargaining agreements thatnotwithstanding any prior agreement or understanding itnow has no objection to Guyon being employed by any ofthem as an unlicensed seaman inwhatever capacity hemay be qualified and that it will promptly register him forsuch employment upon his request, and to publish inconspicuous places in three consecutive issues of "Thepilot," the official organ of the NMU, a copy of theattached noticemarked "Appendix"." I shall furtherrecommend that Respondent make Guyon whole for anylossof earnings he may have suffered by reason ofRespondent's discrimination against him. Said losses shallbe computed on a quarterly basis in a manner consistentwith the policy established by the Board inF.W.WoolworthCompany,90NLRB 289, with interestthereoncomputed in the manner set forth inIsisPlumbing& Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions and theentire record, pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDERRespondentNationalMaritimeUnion of America,AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a)Refusing to permit Gaston Firmin-Guyon, or anyother unlicensedseaman,to register for employment foiwhich they are qualified, when requested to do so, becauseof their intra-union activities or activities in opposition tothe officials and administration of NMU.(b)Inany like or related manner restraining orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act including the rights of members torun for union office and to oppose administration policiesand officers, or causing or attempting to cause steamshipcompanieswithwhich it has collective-bargainingcontracts to discriminate against employees in violation ofSection 8(a)(3) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Promptly registerGastonFirmin-Guyon foremployment for which he is qualified as an unlicensedseaman, when requested by him to do so, and so notifyhim in writing.(b)Make whole Gaston Firmin-Guyon for any loss ofearningshe may have suffered as a result of Respondent'sdiscrimination against him, in the manner set forth in thesection of this Decision entitled "The Remedy."(c)Send written notices to all steamship companieswith which it has collective-bargaining agreements, statingthatnotwithstandinganyprioragreementorunderstanding it now has no objection to Guyon beingemployed by any of them as an unlicensed seaman inwhatever capacity he may be qualified and that it willpromptly register him for such employment upon hisrequest.(d) Post at its union hall and meeting places in NewYork, New York, as well as all places where notices to itsmembers and to employees are customarily posted, andpublish in conspicuous places of "The Pilot," copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 2, shall, after being duly signed by an officialof Respondent, be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter,and shall be published in "The Pilot"immediately upon receipt thereof and be maintained inconspicuous places therein for three consecutiveissues.Reasonable steps shall be taken by the Respondent to"American Federationof Musicians of the UnitedStates andCanada,AFL-CIO,165 NLRB No 110 (TXD)"In the event that this RecommendedOrder is adoptedby the Board, NATIONAL MARITIME UNION OF AMERICA631insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 2, inwriting,' within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply therewith.17the wordi"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXso notifyhim in writing.WE WILL make up to Gaston Firmin-Guyon theearningshe may have lost because of the discriminationagainst himand pay him 6 percent interest.WE WILL send written notices to all steamshipcompanies with which we have contracts and tell themthat we have no objection to Guyon being employed bythem asan unlicensed seaman inany job for which heisqualified andWE WILL also tell them that we willpromptly register Guyon for such employment upon hisrequest.WE WILL NOTrestrainor coerce you intheexerciseofrights guaranteedby the National Labor Relations Act,includingthe rights of members to run for union officeand to oppose administration policies and officers.WE WILL publish in "The Pilot" a copy of this noticein conspicuousplaces in three consecutive issues.NOTICE TOAL1. MFMBERSOF NATIONAL MARITIME UNIONOI AMERICA, AFL-CIO AND TO ALLUNLICENSED SEAMENPursuant to The Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL.NOT refuse to permit Gaston Firmin-Guyon,orany other unlicensed seaman, to register foremployment for which they are qualified, whenrequested to do so,becauseof their intra-unionactivities or activities in opposition to the officials andadministration of NMU.WE WILLpromptly register Gaston Firmin-Guyon foremployment for which he is qualified as an unlicensedseaman,when requested by him to do so, and WE WILLNATIONALMARITIMEUNIONOFAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding,26 Federal Plaza, New York, New York 10007,Telephone 212-264-0340.